Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    November 15, 2017

The Court of Appeals hereby passes the following order:

A18A0344. CECIL CASTEEL v. THE STATE.

         In May 2014, Cecil Casteel entered negotiated guilty pleas to drug-related
offenses in four separate cases. The trial court sentenced Casteel to four consecutive
10-year sentences. In April 2017, Casteel filed a motion to correct void sentence,
listing all four case numbers and arguing that the sentences should be concurrent not
consecutive. The trial court denied the motions on May 24, 2017,1 and Casteel filed
notices of appeal in all four cases on June 26, 2017. We lack jurisdiction.
         Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may modify only a void
sentence. Id.
         Although a direct appeal may lie from an order denying a motion to correct a
void sentence, a defendant must raise a colorable claim that the sentence is, in fact,
void or illegal. See Harper v. State, 286 Ga. 216, 217 (1) (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
if it imposes punishment that the law does not allow. Crumbley v. State, 261 Ga. 610,
611 (1) (409 SE2d 517) (1991).
         Because it is well-established that “whether to impose consecutive or
concurrent sentences for multiple offenses is within the trial court’s discretion,”


         1
             The trial court’s order appears to have been filed in only three of the four
cases.
Simpson v. State, 310 Ga. App. 63, 64 n.4 (715 SE2d 675) (2011), Casteel has not
raised a colorable void sentence claim.
      Even if Casteel had raised a colorable claim that his sentences are void,
Casteel’s notices of appeal are untimely. A notice of appeal must be filed within 30
days of entry of the trial court order sought to be appealed. OCGA § 5-6-38 (a). The
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756)
(1995). Casteel’s notices of appeal were filed 33 days after entry of the trial court’s
orders.
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                                          Court of Appeals of the State of Georgia
                                                  Clerk’s Office, Atlanta,____________________
                                                                             11/15/2017
                                                  I certify that the above i s a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                            , Clerk.